DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 04 October 2022.  Claims 1-11 are currently under consideration.  The Office acknowledges the amendments to claims 1, 2, 4, 5, and 9-11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Knowlton (U.S. No. 6,427,089 B1), in view of Diao et al. (U.S. Pub. No. 2021/0077173 A1; hereinafter known as “Diao”).
Regarding claim 1, Knowlton discloses a catheter system 10 for cryoablation of a stomach (Abstract; Figs. 2, 3; col. 8, lines 57-61; col. 13, lines 46-66), comprising: a catheter 12 and at least one inflatable cryoballoon 14 (col. 7, lines 8-10; col. 7, lines 61-67) which is fastened to the catheter (col. 8, lines 1-4) that exhibits a contact curve along which the at least one cryoballoon can be brought into contact with a fundus, wherein the contact curve is a closed curve on a surface of the at least one cryoballoon (col. 7, lines 52-56; col. 8, lines 5-11; capable of being positioned against the fundus so that a closed arc/circle is formed along the surface of the balloon where the balloon contacts the fundus), and the at least one cryoballoon contains a first cooling arrangement (col. 13, lines 46-66).  Knowlton fails to expressly disclose that the first cooling arrangement extends along less than three quarters of a length of the contact curve; however, Knowlton does teach that the first cooling arrangement may be used to cool only a portion of the balloon and to cool a selected tissue site (col. 13, lines 59-65).  Diao discloses a similar catheter system for cryoablation (Abstract) comprising a catheter 5 and a cryoballoon 31, wherein the cryoballoon contains a first cooling arrangement that extends along less than three quarters of a length of its outer perimeter in order to provide targeted tissue treatment and protection depending on the particular requirements of the surgery ([0071]; [0075]-[0076]; e.g., the insulating cavity may be arranged on one side of the cryoballoon, thus the cooling arrangement only extends along half of the cryoballoon).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Knowlton with the cooling/insulating configuration taught by Diao in order to provide targeted tissue treatment and protection as desired/needed depending on particular surgical requirements.
Regarding claim 4, the combination of Knowlton and Diao discloses the invention as claimed, see rejection supra, and Knowlton further discloses that the at least one cryoballoon exhibits a shape of at least a part of the fundus (col. 8, lines 5-11).
Regarding claim 6, the combination of Knowlton and Diao discloses the invention as claimed, see rejection supra, and Diao further discloses that the first cooling arrangement extends over at most half the length of the contact curve ([0071]; [0075]-[0076]; e.g., the insulating cavity may be arranged on one side of the cryoballoon, thus the cooling arrangement only extends along half of the cryoballoon; further, this could have been discovered via routine experimentation/optimization based upon the particular requirements of a surgical procedure).
Regarding claim 7, the combination of Knowlton and Diao discloses the invention as claimed, see rejection supra, and Knowlton further discloses that the first cooling arrangement comprises at least one Peltier element (col. 13, line 66 – col. 7, line 3).
Regarding claim 8, the combination of Knowlton and Diao discloses the invention as claimed, see rejection supra, and Knowlton further discloses that the first cooling arrangement is a cooling conduit for a cooling medium 24, and the catheter contains at least one conveying conduit 13 connected to the cooling conduit for the cooling medium (col. 13, lines 46-63; e.g., the cooling conduit is the internal portion of the balloon that is not insulated).
Regarding claim 9, the combination of Knowlton and Diao discloses the invention as claimed, see rejection supra, but fails to expressly disclose that the at least one cryoballoon contains a second cooling arrangement that extends along the contact curve in a region which is not occupied by the first cooling arrangement.  However, as detailed supra, Diao teaches that the insulating cavity may be positioned at various places within the balloon, and that there may be more than one such cavity, as needed for protection of particular tissues ([0076]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Knowlton and Diao with such a second cooling arrangement (e.g., the contact curve has alternating cooling and insulating portions, such that the order goes (1) first cooling arrangement, (2) insulating cavity, (3) second cooling arrangement, (4) another insulating cavity) in order to provide protection for particular tissues and targeted cryotherapy for other tissues as needed/desired.
Regarding claim 10, the combination of Knowlton and Diao discloses the invention as claimed, see rejection supra, and Knowlton further discloses that the at least one cryoballoon comprises at least one radiopaque marker (col. 6, lines 66-67).
Regarding claim 11, Knowlton discloses a method (Abstract), comprising: providing a catheter system 10 for cryoablation of a stomach (Abstract; Figs. 2, 3; col. 8, lines 57-61; col. 13, lines 46-66), the catheter system comprising: a catheter 12 and at least one inflatable cryoballoon 14 (col. 7, lines 8-10; col. 7, lines 61-67) fastened to the catheter (col. 8, lines 1-4) that exhibits a contact curve along which the at least one cryoballoon can be brought into contact with a fundus, wherein the contact curve is a closed curve on a surface of the at least one cryoballoon (col. 7, lines 52-56; col. 8, lines 5-11; capable of being positioned against the fundus so that a closed arc/circle is formed along the surface of the balloon where the balloon contacts the fundus), and the cryoballoon contains a first cooling arrangement (col. 13, lines 46-66).  Knowlton fails to expressly disclose that the first cooling arrangement extends along less than three quarters of a length of the contact curve; however, Knowlton does teach that the first cooling arrangement may be used to cool only a portion of the balloon and to cool a selected tissue site (col. 13, lines 59-65).  Diao discloses a similar catheter system for cryoablation (Abstract) comprising a catheter 5 and a cryoballoon 31, wherein the cryoballoon contains a first cooling arrangement that extends along less than three quarters of a length of its outer perimeter in order to provide targeted tissue treatment and protection depending on the particular requirements of the surgery ([0071]; [0075]-[0076]; e.g., the insulating cavity may be arranged on one side of the cryoballoon, thus the cooling arrangement only extends along half of the cryoballoon).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Knowlton with the cooling/insulating configuration taught by Diao in order to provide targeted tissue treatment and protection as desired/needed depending on particular surgical requirements.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Knowlton and Diao as applied to claim 1 above, and further in view of Clark et al. (U.S. Pub. No. 2020/0069366 A1; hereinafter known as “Clark”).
Regarding claim 2, the combination of Knowlton and Diao discloses the invention as claimed, see rejection supra, but fails to disclose that the at least one cryoballoon comprises two measuring electrodes which are arranged on its surface on different sides of the contact curve.  Clark discloses a catheter system 108 for cryoablation ([0045]; [0047]) comprising a balloon with two measuring electrodes arranged on its surface on different sides of the contact curve in order to determine the impedance between the electrodes to indicate treatment progress ([0047]; [0050]; [0088]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Knowlton and Diao with an opposing measuring electrodes system, as taught by Clark, in order to determine the impedance between the electrodes to indicate treatment progress.
Regarding claim 3, the combination of Knowlton, Diao, and Clark discloses the invention as claimed, and Clark further discloses that the measuring electrodes system further comprises evaluation electronics configured to measure the impedance between the two measuring electrodes ([0047]).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: as detailed in the previous Office action, none of the prior art of record teaches or reasonably suggests the recited shape/parameters of a cryoballoon, in combination with the previously recited features of the system.

Response to Arguments
Applicant’s arguments with respect to the claim objections have been fully considered and are persuasive in light of the amendments.  The objections have been withdrawn. 
Applicant's arguments with respect to the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant argues that Knowlton fails to teach or suggest using cryoablation.  However, the claims do not require administering cryoablation but instead merely the capability to provide cryoablation.  Knowlton specifically teaches that its device can deliver a cooling media directly to a tissue site or via an inflatable balloon, wherein the cooling media can be a chilled fluid or a cryogenic solution/gas and can be used to inflate the balloon.  Thus, Knowlton clearly teaches the necessary capability.  Applicant argues that chilled water for cryoablation would not work; however, once again, Knowlton clearly teaches other suitable cooling media for cryoablation.  Applicant argues that the recited configuration would not accomplish the intended purpose of the cooling medium of Knowlton.  The examiner disagrees.  Knowlton specifically teaches that its balloon is used to cool a tissue site on the stomach wall via convection, conduction, or both.  Applicant argues that Knowlton fails to enable the use of a cryogenic fluid, as there is no description of substituting a microwave antenna with a cryogenic alternative.  However, such a substitution has not been relied upon in the rejections; further, the cited portions of Knowlton clearly enable using chilled fluids/gases and cryogenic solutions/gases in conjunction with an inflatable balloon.  Further, Knowlton refers to the microwave energy through the application merely “for ease of discussion”; certainly, other suitable energy sources would be able to be employed and one of ordinary skill in the art would know how to implement relatively basic energy sources to deliver energy to the stomach wall.
Applicant also contends that Diao fails to teach the recited cooling arrangement configuration of extending along less than three quarters of a length of the contact curve.  Applicant argues that Diao’s device has the entire surface of the balloon corresponding to a first cooling arrangement and thus it extends along the full circumference of any closed contact curve.  However, as described in the previous Office action (and supra), Diao specifically describes having its insulating cavity arranged only on one side of the balloon, and so the cooling arrangement would only extend along half of the balloon in this embodiment.   Accordingly, the proposed combination does indeed teach/suggest all of the recited limitations, and the rejections are maintained herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791